Citation Nr: 1541976	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-03 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.
 
2.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent for hypertension. 

4.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease, prior to December 5, 2013. 

5.  Entitlement to a rating in excess of 30 percent for post-prosthetic replacement of the right knee (previously rated as right knee degenerative joint disease), since February 1, 2014. 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active duty service from September 1985 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah as part of the Benefits Delivery at Discharge (BDD) program. This rating decision, in pertinent part, granted service connection for hypertension, right knee degenerative joint disease, left knee degenerative joint disease and lumbar spine degenerative joint disease.  Initial 10 percent ratings were assigned for right knee degenerative joint disease and lumbar spine degenerative joint disease, effective March 1, 2009.  Finally, initial noncompensable ratings were assigned for left knee degenerative joint disease and hypertension, effective March 1, 2009.

In a March 2012 Decision Review Officer (DRO) decision, the Veteran was assigned a 20 percent rating for lumbar spine degenerative disc disease and a 10 percent rating for left knee degenerative joint disease, both effective March 1, 2009. Inasmuch as higher ratings are available since March 1, 2009, and inasmuch as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claims for higher ratings, as reflected on the title page, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2012, the Veteran testified at a video conference hearing at the Muskogee, Oklahoma RO, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

In September 2013, the RO in San Diego, California, awarded a temporary total rating due to hospitalization over 21 days for the Veteran's left knee degenerative joint disease, effective August 24, 2012.  A 10 percent rating was then assigned as of October 1, 2012.

In September 2014, the Board remanded the issues on appeal for further development.  

During the pendency of the appeal, an April 2015 rating decision granted the Veteran a higher rating of 10 percent for his hypertension, effective March 1, 2009.  The Veteran was also granted service connection for post-prosthetic replacement of the right knee (previously rated as right knee degenerative joint disease) and assigned a temporary evaluation of 100 percent from December 5, 2013, to February 1, 2014, and a 30 disability rating from February 1, 2014.  The Veteran was also granted special monthly compensation based on anatomical loss of the right knee from December 5, 2013, to February 1, 2014.  For the Veteran's hypertension and post-prosthetic replacement of the right knee, inasmuch as higher ratings are available and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claims for higher ratings, as reflected on the title page, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.   

The Board notes that additional evidence, to include VA treatment records dated through March 2014, Disability Benefits Questionnaire (DBQ) reports dated in August 2013 and March 2014, and private treatment records, has been received since the AOJ last considered the Veteran's claims in the March 2012 statement of the case, and he has not waived agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).   In July 2014, the Board sent the Veteran a letter informing him that such new evidence had been associated with his files and inquiring as to whether he waived initial AOJ consideration of this evidence.  The Veteran responded later that month indicating that he wished for his claims to be remanded to the AOJ for review of the additional evidence that had been submitted in his appeals.  As noted below, he withdrew his claims for higher ratings for his lumbar spine degenerative disc disease and left knee degenerative joint disease and his remaining claims are being remanded such that the AOJ will have an opportunity to review the newly received documents, there is no prejudice to the Veteran in the Board considering his case at this time. 

The issues of higher ratings for hypertension, right knee degenerative joint disease, and post-prosthetic replacement of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

On April 12, 2012, and on February 11, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of the issues of entitlement to a rating in excess of 10 percent for left knee degenerative joint disease and a rating in excess of 20 percent for lumbar spine degenerative joint disease was requested.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the issue of entitlement to a rating in excess of 10 percent for left knee degenerative joint disease has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal as to the issue of entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint disease has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On April 12, 2012, and on February 11, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the issues of entitlement to a rating in excess of 10 percent for left knee degenerative joint disease and a rating in excess of 20 percent for lumbar spine degenerative joint disease.  Therefore, as the Veteran has withdrawn his appeal with respect to such issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding such issues and they are dismissed.


ORDER

The appeal regarding the issue of entitlement to a rating in excess of 10 percent for left knee degenerative joint disease is dismissed. 

The appeal regarding the issue of entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint disease is dismissed. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the outset, the Board notes that contrary to the determination in the April 2015 supplemental statement of the case, the Veteran's claim of entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease, prior to December 5, 2013, has not been withdrawn from appeal and is still on appeal.  As discussed above, the Veteran withdrew two claims from appeal, but there is no mention of the right knee in either the April 2012 statement or the February 2015 statement.  Thus, the issue of entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease, prior to December 5, 2013, is still on appeal.  

In September 2014 the Board remanded the Veteran's claims for further development.  The AOJ was directed to clarify if the Veteran wanted to his continue his appeals as to claims for higher initial ratings for lumbar spine degenerative joint disease and left knee degenerative joint disease; to obtain VA treatment records; to give the Veteran an opportunity to identify any outstanding private treatment records and for the VA to obtain them; and to readjudicate the issues on appeal, to include consideration of all the evidence associated with the Veteran's claims file since the March 2012 supplemental statement of the case.  As discussed above, the Veteran clarified that he wanted to withdraw the issues of higher initial ratings for lumbar spine degenerative joint disease and left knee degenerative joint disease.  In addition, the Veteran's private and VA treatment records were obtained and associated with the Veteran's claims file.  As the requested development has been completed, no further action to ensure compliance with those remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The AOJ was also directed to readjudicate the Veteran's claims to include consideration of all the evidence associated with the Veteran's claims file since the March 2012 supplemental statement of the case.  The AOJ was directed to consider this evidence because in July 2014 the Veteran indicated that he wished for his claims to be remanded to the AOJ for review of the additional evidence that had been submitted in his appeals.  See 38 C.F.R. § 20.1304.  In the body of the remand, the Board specifically noted which evidence was to be considered (VA treatment records dated through March 2014, a March 2014 DBQ report, and private treatment records).  While the Veteran's claims were readjudicated in the April 2015 rating decision and the April 2015 supplemental statement of the case, these records were not listed in the evidence section nor were they discussed in "Reasons for Decision" or "Reasons and Bases" section.  Therefore, the Board finds that the remand orders were not complied with and the law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Tithe claims are once again remanded for the AOJ to review all evidence submitted since the March 2012 supplemental statement of the case and to readjudicate the claims in a new supplemental statement of the case.  The Board notes that in compliance with the September 2014 remand additional private treatment records have been obtained and added to the claims file (VBMS claims file) but they were not listed by the AOJ in either the April 2015 rating decision or the April 2015 supplemental statement of the case.  Thus, this evidence must also be reviewed by the AOJ in readjudicating the Veteran's claims.  The Board notes that there are relevant records in both the Veteran's VBMS claims file and his Virtual VA claims file, with the above mentioned documents (VA treatment records dated through March 2014, a March 2014 DBQ report, and private treatment records) located in the Virtual VA claims file.

Accordingly, the case is REMANDED for the following action:

The AOJ should review the claims file and arrange for any additional development indicated.  The AOJ should then readjudicate the remaining claims on appeal (entitlement to an initial rating in excess of 10 percent for hypertension, entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease, prior to December 5, 2013, and entitlement to a rating in excess of 30 percent for post-prosthetic replacement of the right knee, since February 1, 2014).  The AOJ is specifically instructed to consider the evidence associated with the record since the Supplemental Statement of the Case issued March 29, 2012.  

If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, to include adjudication of all evidence submitted since the March 2012 supplemental statement of the case (to include consideration of VA treatment records dated through March 2014, a March 2014 DBQ report, and private treatment records - these documents are located in the Virtual VA claims file and there are additional private treatment records and VA treatment records in the VBMS claims file) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


